         Case 4:18-cv-00735-BSM Document 28 Filed 01/25/21 Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF ARKANSAS
                             CENTRAL DIVISION

TYLER ROSS                                                                      PLAINTIFF

v.                             Case No. 4:18-cv-00735-BSM

ALLOWEY AHMED                                                                DEFENDANT
                                          ORDER

       The parties have until February 8 to file a joint motion to dismiss. If they fail to do

so, the stay of deadlines, see Doc. No. 24, will be lifted.

       IT IS SO ORDERED this 25th day of January, 2021.



                                                     UNITED STATES DISTRICT JUDGE
